ORDER
Defendants’ Motion for Temporary Stay and Petition for Writ of Supersedeas are allowed.
As to defendants’ notice of appeal filed 24 April 2012, the Court expedites hearing of the appeal, as follows:
The record on appeal shall be settled pursuant to the Rules of Appellate Procedure and filed with the Clerk of the Supreme Court on or before 1 June 2012.
Defendants’/appellants’ briefs shall be filed with this Court on or before 15 June 2012.
Plaintiffs’/appellees’ briefs shall be filed with this Court on or before 29 June 2012.
Any reply briefs shall be filed with this Court on or before 6 July 2012.
The matter is set for oral argument at 9:30 a.m. on 10 July 2012.
By order of the Court in Conference, this 11th day of May, 2012.
s/Jackson. J.
For the Court